DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triplett (US 5586800).  Regarding claim 1, Triplett teaches a child tray assembly (10) adapted for a child seat (see Figure 1), the child tray assembly comprising: a first tray (12/14) slidably disposed on the child seat (see column 6, lines 12-15 and 51-65; see Figure 2), the first tray comprising: a first tray body (12); and at least one sliding track (16/18) installed on the first tray body.


Regarding claim 2, Triplett further teaches wherein the first tray (12/14) further comprises a first actuator (66) installed on the first tray body (14) for allowing the first tray body to slide relative to the child seat (see column 6, lines 12-15 and 51-65; see Figure 2 – 66 is disengaged from 68 and item 12 is slid out relative to 14 which is attached to the child seat via 56/58).

Regarding claim 3, Triplett further teaches wherein the first tray (12/14) further comprises a driven component (12) and an engaging component (68), the driven component is connected to the first actuator (66) and the engaging component (68), and the first actuator (66) drives the driven component (12) to disengage the engaging component from the child seat to allow the first tray body to slide relative to the child seat (see Figure 2 and column 6, lines 51-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US 5586800) in view of Cui et al. (US 2008/0224515).  Regarding claims 17-19, Triplett teaches a child tray assembly (10) detachably adapted for a child seat (see Figure 1), the child tray assembly comprising: a first tray (12/14) slidably disposed on the child seat (see column 6, lines 12-15 and 51-65; see Figure 2), the first tray comprising: a first tray body (12); and at least one sliding track (16/18) installed on the first tray body; wherein the first tray (12/14) further comprises a first actuator (66) installed on the first tray body (14) for allowing the first tray body to slide relative to the child seat (see column 6, lines 12-15 and 51-65; see Figure 2 – 66 is disengaged from 68 and item 12 is slid out relative to 14 which is attached to the child seat via 56/58); and wherein the first tray (12/14) further comprises a driven component (12) and an engaging component (68), the driven component is connected to the first actuator (66) and the engaging component (68), and the first actuator (66) drives the driven component (12) to disengage the engaging component from the child seat to allow the first tray body to slide relative to the child seat (see Figure 2 and column 6, lines 51-65).
Triplett further illustrates in Figure 1 a leg component installed on the child seat for support.  However, the reference does not distinctly disclose the leg component having an upper and lower tube, detachable from one another.  Cui, in a similar field of endeavor, teaches a support structure for a child seat having a leg component with an upper tube (21) detachable (see paragraph [0043]) from a lower tube (22).  It would have been obvious to one having ordinary skill in the art to modify the leg of Triplett such that it was made from a detachable upper and lower tube (as in Cui) in order for easier and more compact storage when not in use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5, respectively of U.S. Patent No. 10561254. Although the claims at issue are not identical, they are not patentably distinct from each other because they require all the same structure and particulars of one another.

Allowable Subject Matter
Claims 4, 8-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636